Exhibit 10.1
Executive Employment Agreement

    THIS EXECUTIVE EMPLOYMENT AGREEMENT, (this “Agreement”), is made this 14th
day of December, 2010, between First Columbia Bank & Trust Co., a Pennsylvania
banking institution, (the “Bank”), and Jeffrey T. Arnold, an adult individual
(the “Executive”).

     WHEREAS, the Executive is currently the Chief Financial Officer of the
Bank; and
     WHEREAS, the Bank is owned by CCFNB Bancorp (the “Corporation”) (the Bank
and the Corporation being sometimes referred to in this Agreement as the
“Employers”); and
     WHEREAS, the Executive and the Bank have agreed that the Executive will
continue to serve the Bank in an executive capacity under the terms and
conditions set forth herein; and
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and intending to be legally bound hereby, the parties agree as
follows;
1. EMPLOYMENT AND EMPLOYMENT TERM, The Bank hereby shall employ the Executive
and the Executive hereby accepts employment with the Bank for a term of
twenty-four (24) months commencing on January 1, 2011, and ending on
December 31, 2013 (“Termination Date”), unless sooner terminated as hereinafter
provided. On the Termination Date, while the Executive is employed by the Bank,
the terms of the Executive’s employment shall be automatically extended for
successive additional terms of one year, unless Executive or the Bank give
written notice to the other on or before the first day of the fourth month prior
to the Termination Date of the then current term of intention not to renew.
Notwithstanding the foregoing, the term of Executive’s employment can be
terminated pursuant to the provisions of Paragraph 10 herein; provided, however,
the parties agree that in no event shall the term of Executive’s employment
hereunder extend beyond December 31st in the calendar year in which Executive’s
65th birthday occurs (that is, December 31, 2032.)
2. POSITION, DUTIES. AND PLACE OF EMPLOYMENT. The Executive shall serve as the
Chief Financial Officer of the Bank, reporting only to the President and Chief
Executive Officer of the Bank, and shall have responsibilities of the Chief
Financial Officer as set forth in the job description thereof, as the same may
be modified from time to time by the Bank Board. The Executive shall have such
other powers and duties as may from time to time be prescribed by the Bank
Board, provided such duties are consistent with the Executive’s position as the
Chief Financial Officer of the Bank. The Executive’s primary office shall be
located at such place as the Bank Board shall determine.
3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote all his ability
and attention to the business of the Bank during the term of this Agreement. The
Executive shall, during the term of this Agreement, notify the Bank Board in
writing and receive written approval from the Bank before the Executive engages
in any other business or commercial activities, duties or pursuits, including,
but not limited to, directorships of other companies. Under no circumstance,
during the term of this Agreement, may the Executive engage in any business or
commercial activities, duties or pursuits which compete with the business or
commercial activities of the Employers, nor may the Executive serve as a
director or officer or in any other capacity in a company which competes with
the Employers. Executive shall not be precluded, however, from engaging in
voluntary or philanthropic endeavors, from engaging in activities designed to
maintain and improve his professional skills, or from engaging in activities
incident or necessary to personal investments, so long as they are, in the Bank
Board’s reasonable opinion, not in conflict with or detrimental to the
Executive’s rendition of services on behalf of the Bank. Executive shall not
serve as fiduciary in connection with the administration of any trust, estate,
agency or other fiduciary relationship without the prior approval from the
Bank’s Board, other than as a fiduciary on behalf of, or in connection with, the
settlement of an estate of a member of the Executive’s immediate family (i.e.,
spouse, parent, child, or sibling).
4. COMPENSATION.
     a. Annual Base Salary. As compensation for services rendered to the Bank
under this Agreement, the Executive shall be entitled to receive from the Bank
an annual base salary of not less than $117,000.00 dollars per year, (the
“Annual Base Salary”) payable in substantially equal bi-weekly installments (or
such other intervals as established by the Bank’s payroll policy) prorated for
any partial employment period. The Annual Base Salary shall be reviewed
annually, no later than December 15 of the then calendar year and shall be
subject to such annual change (but not reduced below

7



--------------------------------------------------------------------------------



 



$_117,000.00) without the Executive’s written consent, except in cases of
national financial depression or emergency when compensation reduction has been
implemented by the Bank Board for all of the Banks’ executive staff) as may be
set by the Bank’s Board, taking into account the position and duties of the
Executive and the performance of the Corporation and the Bank.
     b. Bonus. The Bank’s Board in its sole discretion may provide for payment
of a periodic bonus to the Executive in such an amount or nature as it may deem
appropriate based on Executive’s performance, the financial performance of the
Corporation and the Bank and other relevant factors.
5. FRINGE BENEFITS, VACATION, EXPENSES AND PERQUISITES.
     a. Benefit Plans. The Executive shall be entitled to participate in or
receive benefits under all Bank employee benefit plans including, but not
limited to, any pension plan, profit-sharing plan, savings plan, life insurance
plan or disability insurance plan, as made available by the Bank to its
employees, subject to and on a basis consistent with terms, conditions and
overall administration of such plans and arrangements, and provided, further
that such participation does not violate any state or federal law, rule or
regulation.
     b. Business Expenses. During the term of his employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by him (in accordance with the policies and procedures
established by the Bank Board for its senior executive officers) in performing
services hereunder, provided that the Executive properly accounts therefore in
accordance with Bank policy
     c. Vacation. Holiday, Sick Days and Personal Days. The Executive shall be
entitled to the number of paid vacation days in each calendar year determined by
the Bank from time to time for its senior executive officers, but not less than
20 business days per calendar year (prorated in any calendar year during which
the Executive is employed hereunder for less than the entire such year in
accordance with the number of days in such calendar year during which he is so
employed). The Executive shall also be entitled to all paid holidays, sick days
and personal days provided to the Bank to its regular full-time employees and
senior executive officers.
6. NON-DISCLOSURE TRADE/SECRET. During the term of his employment hereunder, or
at any later time, the Executive shall not, without the written consent of the
Bank Board or a person authorized thereby, knowingly disclose to any person,
other than an employee of the Employers, or to a person to whom disclosure is
reasonable necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Bank, any confidential
information obtained by the Executive while in the employ of the Bank with
respect to any of the Employers’ services, products, improvements, formulas,
designs or styles, processes, customers, methods of business or any business
practices, the disclosure of which could be or will be materially damaging to
the Employers, provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Employers or any information that must
be disclosed as required by law. This provision shall survive termination of the
Executive’s employment under this Agreement and/or termination of this
Agreement.
7. RESTRICTIVE COVENANT. The Executive covenants and agrees as follows: the
Executive shall not directly or indirectly, within the marketing area of the
Employers (defined as the area within a thirty (30) mile radius of Bloomsburg,
Pennsylvania) enter into or engage generally in direct or indirect competition
with the Employers or any subsidiary of the Employers, either as an individual
on his own or as a partner or joint venturer, or as director, officer,
shareholder, employment, agent, independent contractor, lessor or creditor of or
for any person, for a period of one (1) year after the date of termination of
his employment, whether voluntary or involuntary. The foregoing restriction
shall not be construed to prohibit the ownership by Executive of not more than
five (5%) percent of any class of securities of any corporation which is in
competition with the Employers, provided that such ownership represents a
passive investment and that neither Executive nor any group of persons including
Executive in any way, either, directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part its business, other than exercising his rights as a
shareholder, or seek to do any of the foregoing. The existence of any claim or
cause of action of the Executive against the Bank, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Employers of this covenant. The Executive agrees that the restrictions set forth
in this Agreement do not unreasonably interfere with his ability to obtain
employment in his chosen field. The Executive also agrees that any breach of the
restrictions set forth in Paragraphs 6, 7, and 8 will result in irreparable
injury to the Employers for which they shall have no adequate remedy at law and
the Employers shall been entitled to injunctive relief in order to enforce the
provisions hereof. In the event that this Paragraph shall be determined by any
court of competent jurisdiction to be unenforceable in part by reason of it
being too great a period of time or covering too great a geographical area, it
shall be in full force and effect as to that period of time or geographical area
determined to be reasonable by the court.

8



--------------------------------------------------------------------------------



 



8. NON-SOLICITATION. Executive covenants and agrees that while employed by the
Bank and for a period of one (1) year after the termination of Executive’s
employment, either voluntarily or involuntarily, Executive shall not, either
directly or indirectly in any capacity whatsoever, (a) obtain, solicit, divert,
appeal to, attempt to obtain, attempt to solicit, attempt to divert, attempt to
appeal to any customers, clients or referral sources of the Employers to divert
their business from the Employers; (b) solicit any person who was employed by
the Employers to leave the employ of the Employers. For purposes of this
covenant, “customers, clients, and referral sources” shall include all persons
who are or were customers, clients or referral sources of the Employers at any
time during the employment of Executive by the Bank. The non-solicitation
covenant set forth in this Paragraph 8 shall not be construed to prohibit a
general advertising or marketing program directed toward the marketing area of
the Employers by any subsequent employer of Executive. The existence of any
claim by Executive, whether predicated upon this Agreement or otherwise, shall
not constitute defense to the Employers’ enforcement of or attempts to enforce
this provision.
9. NOTIFICATION OF A NON-DISCLOSURE/TRADE SECRET, RESTRICTIVE COVENANT AND
NON-SOLICITATION PROVISIONS. During his employment and for a period of one
(1) year following termination of his employment with the Bank, Executive agrees
to inform any prospective employer of the existence of the Non-Disclosure/Trade
Secret, Restrictive Covenant and Non-Solicitation provisions of this Agreement.
10. TERMINATION AND PAYMENTS UPON TERMINATION.
     a. Death of Executive. The Executive’s employment hereunder shall terminate
upon his death. Upon his death, the Bank shall pay Executive’s then current
Annual Base Salary (minus applicable taxes and withholdings) prorated through
the date of death, together with the dollar value of any accrued vacation and
the amount of any unreimbursed business expenses as of the date of termination,
and the Employers shall have no further obligation to the Executive under this
Agreement.
     b. Executive Disability. Executive’s employment shall be subject to
termination by the Bank upon (30) days advance written notice in the event of
Executive’s disability as defined herein. For purposes of this Agreement,
“disability” shall mean a physical or mental condition of the Executive (a) that
shall have prevented Executive from performance of his duties as Chief Financial
Officer on a full-time basis (i.e., for purposes hereof, an average of no less
than thirty-five (35) hours per week) during a period of ninety (90) consecutive
days, and (b) that, in the opinion, stated to a reasonable degree of medical
certainty, of a physician licensed to practice in the Commonwealth of
Pennsylvania, is likely to continue to prevent Executive from the performance of
his duties on a full-time basis for an additional six months or more. Executive
waives physician-patient privilege and consents to and authorizes the release of
his medical records to the Bank in the event Executive has not been able to work
full-time for a period of ninety (90) consecutive days. In addition, in such
event, Executive (a) authorizes any physician treating Executive to discuss
Executive’s condition with authorized representatives of the Bank and to express
opinions as to the prognosis for Executive’s recovery, and (b) consents to such
medical examinations by licensed physicians as the Bank may reasonably require
in order to evaluate Executive’s condition and prospects for resumption of his
duties on a full-time basis. Executive will execute such consents, releases and
other documents as may be reasonably requested by the Bank to enable the Bank to
obtain the medical information contemplated hereby. The Bank shall use such
information solely for the purposes evaluating Executive’s continued employment
under this Agreement. If Executive’s employment shall be terminated by reason of
his disability, the Bank shall pay Executive his then current Annual Base Salary
(minus applicable taxes and withholdings) prorated through the date of
termination, together with the dollar value of any accrued vacation and the
amount of any unreimbursed business expenses as of the date of termination, and
the Bank shall have no further obligation to the Executive under this Agreement.
     c. For Cause Termination. The Bank may terminate the Executive’s employment
hereunder for Cause. For purposes of this Agreement, the Bank shall have “Cause”
to terminate the Executive’s employment hereunder upon (1) the repeated failure
by the Executive to substantially perform his duties hereunder following written
notice to Executive specifying the nature of his deficient performance and the
failure by Executive to correct such deficiency within thirty (30) days of said
notice; or (2) the engaging by the Executive in serious misconduct injurious to
the Employers; or (3) the violation by the Executive of the provisions of
Paragraphs 3, 6, 7, or 8 hereof after written notice from the Bank and a failure
to cure such violation within thirty (30) days of said notice; or (4) the
dishonesty or gross negligence of the Executive in the performance of his duties
under this Agreement; or (5) the breach of Executive’s fiduciary duty to the
Employers involving personal profit; or (6) the violation of any law, rule or
regulation covering banks or bank officers or any final and unappealable cease
and desist order issued by a bank regulatory authority, any of which, directly
and materially harms the business of the Employers; or (7) moral turpitude or
other serious misconduct on the part of the Executive which brings material
public discredit to the Employers. Any termination for Cause must be approved
by: (1) the affirmative vote of a majority of the directors then in office of
the Bank, prior to a Change of Control, or (ii) the affirmative vote of not less
than eighty (80%) percent of the directors then in office of the Bank, following
a Change of Control.
     If the Executive’s employment shall be terminated for cause, the Bank shall
pay the Executive his full Annual Base Salary (minus applicable taxes and
withholdings) prorated through the date of the termination at the rate in effect
at the time of termination, together with the dollar value of any accrued
vacation and the amount of any unreimbursed

9



--------------------------------------------------------------------------------



 



business expenses as of the date of termination, and the Bank shall have no
further obligation to the Executive under this Agreement.
     d. Resignation by Executive. The Executive may terminate his employment
hereunder upon one hundred twenty (120) days written notice. Upon Executive’s
resignation, the Bank shall pay Executive his Annual Base Salary (minus
applicable taxes and withholding) prorated through the date of termination at
the rate then in effect at the time of the termination, together with the dollar
value of any accrued vacation and the amount of any unreimbursed business
expenses as of the date of termination, and the Bank shall have no further
obligation to the Executive under this Agreement.
     e. Termination Without Cause. At any time while the Executive is employed
under this Agreement, the Bank may terminate the Executive’s employment without
cause and without advance notice. Upon such termination, the Bank shall pay
Executive his then current Annual Base Salary (minus applicable taxes and
withholdings) prorated through the date of termination, together with the dollar
value of any accrued vacation and the amount of any unreimbursed business
expenses as of the date of termination, plus an amount equal to one times
Executive’s Annual Base Salary (minus applicable taxes and withholdings),
subject to any limitation under Paragraph 11 of this Agreement. Payment of the
amount due pursuant this paragraph shall be paid over a twelve (12) month
period, prorated in equal installments on the Bank’s regular paydays, unless the
termination occurs within twelve (12) months after a Change of Control, as
defined herein, in which case payment of the amount due pursuant to this
paragraph shall be in a lump sum within thirty (30) days after the date of
termination. Executive also will be entitled to the continuation of life
insurance, health and dental plans and other employee benefits made available to
and on a cost basis consistent with all employees of the Bank for one (I) year
after termination. The Bank shall have no further obligation to the Executive
under this Agreement.
     f. Termination by Executive for Good Reason. The Executive may terminate
his employment hereunder for Good Reason, in each case after notice from the
Executive to the Bank within ninety (90) days after the initial existence of any
such condition that such action or limitation of the Bank constitutes Good
Reason and the failure of the Bank to cure such situation within forty-five
(45) days after such notice. The term “Good Reason” shall mean (i) any
assignment to the Executive, without his consent, of any duties other than those
contemplated by, or any limitations of the powers of the Executive not
contemplated by Paragraph 2 hereof, or (ii) any other breach by the Bank of its
obligations under this Agreement.
     If Executive shall terminate his employment for Good Reason, the Bank shall
pay the Executive an amount equal to his then current Annual Base Salary (minus
applicable taxes and withholdings) prorated through the date of termination,
together with the dollar value of any accrued vacation and the amount of any
unreimbursed business expenses as of the date of termination, plus an amount
equal to one (1) times his then current Annual Base Salary (minus applicable
taxes and withholdings), subject to any limitation under Paragraph 11 of this
Agreement. Payment of the amount due pursuant to this Paragraph shall be paid
over a twelve (12) month period, prorated in equal installments on the
Employer’s regular paydays, unless the termination occurs within twelve
(12) months after the occurrence of a Change of Control, as defined herein, in
which case any amount due under this Paragraph shall be paid in a lump sum
within thirty (30) days following the date of termination. Executive also will
be entitled to the continuation of life insurance, health and dental plans and
other employee benefits made available to and on a cost basis consistent with
all employees of the Bank for one (1) years after termination. The Bank shall
have no further obligation to the Executive under this Agreement.
     g. Non-Renewal by the Bank. The Bank may terminate the Executive’s
employment pursuant to an election not to renew this Agreement as provided under
Paragraph 1 above. Upon such termination, the Bank shall pay Executive his
current Annual Base Salary (minus applicable taxes and withholdings) for a one
(1) year period at the rate then in effect at the time of termination, together
with the dollar value of any accrued vacation and the amount of any unreimbursed
business expenses as of the date of termination, subject to any limitation under
Paragraph 11 of this Agreement. The foregoing severance payments shall be made
over a twelve (12) month period commencing on the effective date of termination
prorated in equal installments on the Bank’s regular paydays, except in the case
of an election not to renew made by the Bank within twelve (12) months after the
occurrence of a Change of Control, the amount owing to Executive shall be paid
in a lump sum within thirty (30) days following the date of termination. The
Bank shall have no further obligation to the Executvie under this Agreement.
     (h) Non-Renewal by Executive. The Executive may terminate his employment
pursuant to an election not to renew this Agreement as provided under
Paragraph 1 above. Upon such termination, the Bank shall pay Executive his
current Annual Base Salary (minus applicable taxes and withholdings) prorated
through the date of termination at the rate then in effect at the time of
termination, together with the dollar value of any accrued vacation and the
amount of any unreimbursed business expenses as of the date of termination, and
the Bank shall have no further obligation to the Executive under this Agreement.
11. SECTION 280G LIMITATION. If any severance or salary continuation payments
are to be made under the terms of Paragraph 10 herein (together with any other
payments which the Executive has the right to receive from the Bank as a result
of the termination of Executive without cause by the Bank or the termination by
Executive for Good

10



--------------------------------------------------------------------------------



 



Reason), and those payments shall be determined by the Bank’s or its
successor’s, as the case may be, independent certified public accountants to
constitute a “golden-parachute payment” under Section 280G of the Internal
Revenue Code of 1986 (“Code”) and the regulations thereunder and any successor
or similar code section and regulations thereunder; then the Executive agrees
that such aggregate amount shall be reduced in order to avoid the excise tax
imposed by Section 4999 of the Code. All such amounts hereunder shall be
determined by the Bank’s or its successor’s, as the case may be, independent
certified public accountants, whose determination shall be final and binding
upon the parties and their successors to this Agreement.
12. AUTOMATIC TERMINATION.
     The parties agree that Executive’s employment under this Agreement shall
not extend beyond the 31” day of December in the calendar year in which
Executive’s 65th birthday occurs. Continued employment, if any, of Executive by
the Bank thereafter shall be “at will” employment.
13. DAMAGES FOR BREACH OF CONTRACT. In the event of a breach of this Agreement
by either Bank or the Executive resulting in damages to the other party to this
Agreement, the non-breaching party may recover from the party breaching the
Agreement only those damages as set forth herein. In no event shall any party be
entitled to the recovery of attorney’s fees or costs, except as provided in the
last sentence of this Paragraph 13.
     Notwithstanding the above, the attorney’s fees and costs incurred by
Executive in connection with the enforcement of his rights under this Agreement
after a Change of Control shall be paid by the Bank, or its successor, as the
case may be, unless Executive is judicially determined to have acted in bad
faith.
14. DEFINITION OF CHANGE OF CONTROL. For the purposes of this Agreement, the
term “Change of Control” shall mean: a Change of Control of a nature that would
be required to be reported in response to Item 6(e) of schedule 14A of
Regulation 14A and any successor rule or regulation promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”); provided that, without
limitation, such a Change of Control shall be deemed to have occurred if (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or any “person” who on the date hereof is a director
or officer of the Corporation, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Corporation representing twenty-five (25) percent or more of the combined
voting power of the Corporation’s then outstanding securities; (b) during any
period of two (2) consecutive years during the term of this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Bank or Corporation cease for any reason to constitute at least
a majority thereof, unless the election of each director who was not a director
at the beginning of such period has been approved in advance by directors
representing at least two-thirds (2/3) of the directors then in office who were
directors at the beginning of the period; or (c) the sale, exchange or transfer
of all or substantially all of the Bank’s or Corporation’s assets.
15. DEFINITION OF DATE OF CHANGE OF CONTROL. For purposes of this Agreement, the
date of Change of Control shall mean:
          (a) the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five (25%) percent or more of the Corporation’s voting securities;
          (b) the date of the transfer of all or substantially all of the Bank’s
or Corporation’s assets;
          (c) the date on which a merger, consolidation or combination is
consummated, as applicable; or
          (d) the date on which individuals who formerly constituted a majority
of the Board of Directors of the Bank or Corporation under Paragraph 14, above,
ceased to be a majority.
          Notwithstanding anything contained herein to the contrary, if
Executive’s employment is terminated and he reasonably concludes that such
termination (i) was effected at the request of a third party who has expressed
an intention to effect a Change of Control, or (ii) otherwise occurred in
connection with or in anticipation of an actual or attempted Change of Control,
then in such event a Change of Control shall be deemed to have occurred on the
date immediately prior to the date of termination of Executive’s employment.
16. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to Executive:   Jeffrey T. Arnold
 
            Brushy Ridge Road
 
            Montoursville, PA 17754

11



--------------------------------------------------------------------------------



 



         
 
  If to the Bank:   First Columbia Bank & Trust Co.
 
            232 East Street
 
            Bloomsburg, PA 17815
 
            Attention: Chief Executive Officer

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
17. SUCCESSORS. This Agreement shall inure to the benefit of and be binding upon
the Executive, the Bank and any of its successors or assigns, provided however,
that the Executive may not commute, anticipate, encumber, dispose or assign any
payment.
18. SEVERABILITY. If any provision of this Agreement is declared unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
and shall remain in full force and effect.
19. PAYMENT OF MONEY DUE DECEASED EXECUTIVE. In the event of Executive’s death,
any moneys that may be due him from the Bank under this Agreement as of the date
of death shall be paid to the person designated by him in writing for this
purpose, or in the absence of any such designation to: (i) his spouse if she
survives him, or (ii) his estate if his spouse does not survive him.
20. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
21. ENTIRE AGREEMENT. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties with respect to the employment of the
Executive by the Bank, and this Agreement contains all the covenants and
agreements between the parties with respect to such employment.
     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Agreement to be duly executed in their respective names
and in the

12



--------------------------------------------------------------------------------



 



case of the Bank, by its authorized representatives, the day and year above
mentioned.

                  ATTEST:       FIRST COLUMBIA BANK & TRUST CO.    
 
               
 
      By:   /s/ Lance O. Diehl    
SECRETARY
         
 
CHIEF EXECUTIVE OFFICER    
 
               
WITNESS:
          EXECUTIVE:    
 
               
 
          /s/ Jeffrey T. Arnold    
 
         
 
JEFFREY T. ARNOLD    

13